Citation Nr: 0633782	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right knee meniscectomy, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued the veteran's 20 percent 
rating for her right knee disability, and granted a separate 
10 percent rating for arthritis.  This rating decision also 
granted service connection for a left knee disability.  The 
veteran's March 2004 notice of disagreement included this 
issue, as did the February 2005 statement of the case which 
followed.  However, the veteran filed a substantive appeal 
only with respect to the right knee.  Thus, the left knee 
disability rating is not on appeal.

In October 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file reveals that the veteran's most recent 
and comprehensive VA examination documenting the severity of 
her right knee disability was in March 2003, at which time a 
magnetic resonance imaging (MRI) scan of the joint revealed 
minimal medial joint space narrowing.  In June 2005, in 
conjunction with her substantive appeal, the veteran 
submitted a private MRI report that documented "moderate to 
severe medial compartment narrowing."  This confirms what 
her representative argued in October 2006, specifically that 
her knee disability has increased in severity since her last 
VA exam.  As no examination report accompanied the MRI 
report, it is unclear to the Board what else may have changed 
in the veteran's disability picture.  Therefore, a 
contemporaneous and thorough VA examination is required.

Because the veteran has submitted the aforementioned MRI 
report, it is appropriate to assume that there may be 
outstanding treatment records from this or other private 
orthopedic facilities.  Steps should be taken to retrieve any 
such records. 

As a final note, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) have been interpreted to 
apply to all aspects of claims, to include the effective date 
of establishing a rating.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Corrective notice should be sent to 
the veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1. Notify the veteran of the information and 
evidence necessary to substantiate her claim 
for an increased rating, to include the rating 
criteria by which a disability will be 
evaluated and how the effective date of that 
rating will be assigned.

2.  Obtain any private medical records that the 
veteran reports to VA as being outstanding, 
specifically with respect to orthopedic 
treatment for the right knee. 

3.  Schedule the veteran for a VA joints 
examination, to determine the severity of the 
veteran's right knee disability.  All testing 
deemed necessary should be conducted and the 
results reported in detail.  Specifically, the 
examiner is asked to determine the veteran's 
degrees of extension and flexion; whether there 
is recurrent subluxation or lateral 
instability, and if so, to what degree; and, 
whether there are episodes of locking, pain, 
and effusion into the right knee joint.  
4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and her representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


